Citation Nr: 1516747	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-18 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for contagious bacteria infection, to include as due to Persian Gulf service.

3.  Entitlement to service connection for a memory disorder, to include as due to Persian Gulf service.

4.  Entitlement to service connection for a skin disorder, to include as due to Persian Gulf service.

5.  Entitlement to service connection for a psychiatric disorder, excluding PTSD.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD.




REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to December 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Decatur, Georgia.  During the course of the appeal, the claims file was transferred to the RO in Atlanta, Georgia.

The Veteran was scheduled for a video conference hearing before the Board in November 2014; however, he failed to report for the proceeding.  He has not requested that the hearing be rescheduled, nor has he provided good cause.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file also contains additional documents pertinent to the present appeal.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for contagious bacteria infection, memory issues, and skin problems; whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD; and entitlement to service connection for a non-PTSD psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a September 2014 submission, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to discontinue his appeal for the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  In a September 2014 submission, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to discontinue his appeal for the issue of service connection for PTSD.  As he has withdrawn his appeal as to the stated issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.




ORDER

The appeal for entitlement to service connection for PTSD is dismissed.


REMAND

First, remand is for the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD and entitlement to service connection for a psychiatric disorder for issuance of a statement of the case (SOC).  In a December 2014 rating decision, the RO denied both issues.  That same month, the Veteran filed a notice of disagreement (NOD) regarding both claims.  No SOC has yet been issued.  Where the record contains a NOD as to an issue, but no SOC, the issue must be remanded to the originating agency to issue an SOC and to provide the claimant an opportunity to perfect the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, a SOC has not been issued for these issues; therefore, the Board finds that a remand is required.

Second, remand is required for the issues of entitlement to service connection for contagious bacteria infection, memory issues, and skin problems, each to include as due to Persian Gulf service, to provide the AOJ and the Veteran's representative an opportunity to review the evidence of record.  In September 2014, the Veteran submitted a new Appointment of Veterans Service Organization as Claimant's Representative listing Georgia Department of Veterans Service, thus revoking the The American Legion's representation.  This was more than 90 days after the date of certification to the Board in March 2014, and thus technically requires the Veteran to show good cause for the delay in his submission of his request.  38 C.F.R. § 20.1304(b) (2014).  As the issues are remanded for other reasons, the Board finds that this requirement need not be met.  

Remand of the issues is required as the Veteran had repeatedly requested the AOJ obtain and review all VA medical records.  Here, the most recent SSOC was in January 2014 and noted review of VA records through June 2013.  However, the claims file reflects treatment records dated through 2014.  Additionally, the Veteran's new representative has not yet had the chance to review the claims file, to include the new VA treatment records.  Accordingly, remand is required to afford the Veteran this due process.  See 38 C.F.R. § 20.600 (2014); VA Adjudication Procedures Manual, M21-1MR, Part I, Chapter 5, Section F.27.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD and entitlement to service connection for a psychiatric disorder, to exclude PTSD.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ must advise the Veteran and his representative that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all those dated in 2014 and 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issues of entitlement to service connection for contagious bacteria infection, a memory disorder, and a skin disorder, each to include as due to Persian Gulf service, should be reviewed by the AOJ on the basis of additional evidence, to include all VA treatment records dated since 2013.  If a benefit sought is not granted, the Veteran and his representative should be furnished a supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


